‘.    -




     Hon. William Schneider,        Jr.
     County Attorney
     Gillespie   county
     Fredericksburg,    Texas                Opinion Ro. V-1214
                                             Re: Legality   of payments
                                                 by Gillespie   County
                                                 to the Fredericksburg
                                                 Volunteer Fire Depart-
                                                 ment rather than to
                                                 the City of Fredericks-
                                                 burg for rural area
     Dear Sir:                                   fire protectfon.
                   We refer    to your request      which reads   In part
     as follows:
                 'The fire department in the City of
           Fredericksburg,    Texas, is City-sponsored
           and partly City-paid,     although the majority
           of firemen are volunteers.       For a number of
           years, Gillespie    County has made payments to
           The Fredericksburg     Volunteer Fire Department
           in consideration    of its fighting   fires fn
           the rural areas off the County, All eqtip-
           ment is City-ovned and if any loss or damage
           to the clothing    or personal gear of the fire-
           men occurs 9 the City reimburses them. The
           department is not incorporated.       The money
           received Prom the County in the past has been
           used for the purpose of purchasingchassi~~
           for fire trucks and other fire-fighting        equip-
           ment.
                  " 0 . a In construing Article    2351a-1, Is
           the money from Gillespie      County properly pag-
           able to the City of Fredericksburg       or to the
           Fredericksburg    Volunteer Fire Department‘?"
                   Article    2351a-1,    V.C.S.,   provides   in part:
                  I   0 The Commissioners Court in any
           county'oi this State shall also have the au-
           thority to enter Into contracts with any city,
Hon. William   Sahneider,     Jr.,   page 2   (V-1214)



     town, or village  within the county and/or ad-
     joining count+es, upon such terms and condl-
     tions as shall be agreed upon betbeen the Com-
     mlssloners  Court and the governing body of
     such city,  town, or village,  for the use of
     the tire trucks and other fire fighting    equip-
     ment of the city,  town, or village.    . . .”
            In Attorney     Oeneral’s   Opinion   O-6160 (1944),   It
was held:
            *Generally  speaking, the authority      of the
     oommiasioners 1 court as the governing body of
     the county to make contracts       in its behalf Is
     strictly    limited to that conferred either ex-
     pr’esdlg or by fair or necessary implication         by
     the constitution     and statutes    of this State.
     (Tarrant COunty VI). Rogers, 125 S.W. 592; Balcl-
     win vs. Travis County, 88 S.W. 480).          The au-
     thority    to contract   OQ behalf of the county is
     vested alone ln the comIssioneras          court in the
     absence of a etatute authoricing        some other
     agency to contraat;      and if an agreement Is not
     made through or eanctloned by such agency, it
     binds nsithep the county nor the individual.
     (Sparks vs. Kaufman County, 194 S.W. 605;
     American MaInfectIng       Company vs. Freestone
     County, 193 S.W. 440; Texas Jurisprudence,
     Vol. 11, page GO.)        Ths ccmmlssloners~ cow?t
     must have authority      of law for its contracts,
     and, If the authority has been given, a rea-
     sonable conetruction      of it will be given to
     affect   its pulrpose.    (Commlasloners’ Court vs.
     Wallace, 15 S.W.2d 525).
           “Article    2351a-1, supra, specifically     au-
     thorlses    the ccrmnissioners 1 court of any county
     of this State to enter into contracts        with an
     city,   town, or village    within the county and 9or
     adjoining    counties upon such terms and condl-
     tions as shall be agreed upon between the com-
     missioners t court and the governing body of the
     city,   town, or village    for the use of fire
     trucks and other fire fighting       equipment of
     the city,    town or village.     Therefore,   you are
     respectfully    .advlsed that It is the opinion of
     this department that the CommlsslonersP Court
     of Lamar County Is authorized under the law to
     enter into a contract with the City of Paris
      .    .




          eon. Uilliam Schneider,   Jr., page 3   (V-121.4)


               to provide for firefightingfacilitiesto
               protect property located outside of the
               city limits of Paris." See also AttUy Gen,
               op. v-101 (1g47),
                    However, the Legislaturehas not authorpised
          counties to enter Into such contractswith unlncorpo-
          rated volunteer fire departments.  Therefore, we agree
          with you that the money for rural fire ppotectfonis
          properly payable by Gillespie County to tha Cety of
          Fredericksbtigrather than to the FredepicksbupgVir3,*,
          unteer Fire Department.
                                    SUMMARY
                    The money to be paid for rural fire
               protection contractedfor under the p~avi-
               sions of Article 2351a-1, VQCOS, is prop-
               erly payable by Gillespie County to the
               City of Fredericksburg. Art. 2351a-1,V.
               C.S.
          APPROVED:                                 very truly,
                                              ,Yo'urs
          J. C. Dnvls, Jr.                        PRICE MNIEL
          County Affairs Mvision              Attorney   General
          Everett Hutchinson
          Executive Assistant
                                              w
‘,q       Charl.esD, Mathews
          First Assistant
          SAsmw